Citation Nr: 0406953	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-08 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to assignment of a compensable evaluation for 
service-connected lumbosacral strain.

2.  Entitlement to assignment of a compensable evaluation for 
service-connected status post ligament damage, right hip.

3.  Entitlement to assignment of a compensable evaluation for 
service-connected status post ligament damage, left hip.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant is a veteran who had over 23 years active duty 
service ending with his retirement in July 2000.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
status post ligament damage of the right and left hips, as 
well as lumbosacral strain, and assigned noncompensable 
evaluations, effective July 2, 2000.  

Because the veteran has disagreed with the initial rating 
assigned for his back and hip disabilities, the Board has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his back and hip disabilities have 
caused him years of pain and discomfort as well as limited 
motion and warrant compensable evaluations. 

In regard to the veteran's service-connected back disability, 
the Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating low back 
disability were revised, effective September 23, 2002 (see 67 
Fed. Reg. 54,345-49 (August 22, 2002)) and again, effective 
September 26, 2003 (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  Additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the veteran takes issue with the 
findings of a VA examiner in February 2001 who, after 
evaluating the veteran for his orthopedic problems, indicated 
that there were no objective findings of pain.  The veteran 
said that he was in constant pain and was taking "constant 
medication" to offset the pain.  He also said that he 
experiences flare-ups.  Thus, in order to gain a clearer 
picture of the veteran's back and hip disabilities, a new VA 
examination should be conducted which takes into account any 
functional loss due to pain, weakness and incoordination the 
veteran may be experiencing due to these service-connected 
disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  This is especially so 
in view of a February 2001 VA neurological examination report 
that reflects a diagnosis of chronic lumbar pain secondary to 
spondylitis.  The Board notes that neither the February 2001 
orthopedic examiner nor the February 2001 neurology examiner 
had the veteran's claims file to review.  

Based on the foregoing, the Board finds that a remand will 
ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran should then be scheduled 
for orthopedic and neurology VA 
examinations to ascertain the current 
severity of his service-connected back 
and hip disabilities.  The claims file 
must be made available to the examiner 
for review in connection with the 
examinations.  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria.  The examinations should 
include range of motion testing with 
special consideration as to whether or 
not there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claims can be granted.  
Since this appeal arises from the 
original assignment of disability 
evaluations following awards of service 
connection, the RO should consider the 
severity of the disabilities at issue 
during the entire period from the initial 
assignment of the disability ratings to 
the present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999). Additionally, 
the RO's review must address the 
applicability of the rating criteria for 
the spine prior to September 23, 2002, as 
well as the revised versions made 
effective September 23, 2002, and 
September 26, 2003.  The veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




